Exhibit 10.5

 

 

REGISTRATION RIGHTS AGREEMENT

Dated as of December 17, 2010

Among

FIRST DATA CORPORATION,

THE GUARANTORS LISTED ON SCHEDULE I HERETO

and

CITIGROUP GLOBAL MARKETS INC.

KKR CAPITAL MARKETS LLC

HSBC SECURITIES (USA) INC.

CREDIT SUISSE SECURITIES (USA) LLC

DEUTSCHE BANK SECURITIES INC.

GOLDMAN, SACHS & CO.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO SECURITIES, LLC

12.625% Senior Notes due 2021

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

   Definitions      2   

2.

   Exchange Offer      5   

3.

   Shelf Registration      7   

4.

   [Reserved]      8   

5.

   Additional Interest      8   

6.

   Registration Procedures      9   

7.

   Registration Expenses      16   

8.

   Indemnification and Contribution      16   

9.

   Rule 144A      20   

10.

   Underwritten Registrations      20   

11.

   Miscellaneous      20   

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is dated as of
December 17, 2010, among FIRST DATA CORPORATION, a Delaware corporation (the
“Issuer”), the guarantors listed on Schedule I hereto (the “Guarantors”) and
CITIGROUP GLOBAL MARKETS INC., KKR CAPITAL MARKETS LLC, HSBC SECURITIES (USA)
INC. CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN,
SACHS & CO., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and WELLS FARGO
SECURITIES, LLC, as dealer managers (the “Dealer Managers”).

This Agreement is entered into in connection with the Dealer Manager Agreement,
dated as of November 17, 2010 (the “Dealer Manager Agreement”), by and among
First Data Corporation and the Dealer Managers, which provides for, among other
things, the exchange (the “Exchange”) of certain of the Issuer’s existing notes
for new securities, including in part $3,000,000,000 aggregate principal amount
of the Issuer’s 12.625% Senior Notes due 2021 (the “Notes”). The Notes are
issued by the Company pursuant to an indenture, dated as of the date hereof (as
amended or supplemented from time to time, the “Indenture”), among the Company,
the Guarantors and Wells Fargo Bank, National Association, as trustee (the
“Trustee”). Pursuant to the Dealer Manager Agreement and the Indenture, the
Guarantors are required to guarantee (collectively, the “Guarantees”) the
Issuer’s obligations under the Notes and the Indenture. References to the
“Securities” shall mean, collectively, the Notes and, when issued, the
Guarantees. In order to induce holders of certain of the Issuer’s existing notes
to participate in the Exchange, the Issuer has agreed to provide the
registration rights set forth in this Agreement for the benefit of the holder or
holders of the Securities. The execution and delivery of this Agreement is a
condition to the Dealer Managers’ obligations under the Dealer Manager
Agreement.

 

-i-



--------------------------------------------------------------------------------

The parties hereby agree as follows:

 

  1. Definitions

As used in this Agreement, the following terms shall have the following
meanings:

Additional Interest: See Section 5(a) hereof.

Advice: See the last paragraph of Section 6 hereof.

Agreement: See the introductory paragraphs hereto.

Applicable Period: See Section 2(b) hereof.

Broker Dealer: a broker-dealer registered with the SEC and/or FINRA.

Business Day: Shall have the meaning ascribed to such term in Rule 14d-1 under
the Exchange Act.

Dealer Manager Agreement: See the introductory paragraphs hereto.

Dealer ManAgers: See the introductory paragraphs hereto.

Effectiveness Date: With respect to any Shelf Registration Statement, the 90th
day after the Filing Date with respect thereto; provided, however, that if the
Effectiveness Date would otherwise fall on a day that is not a Business Day,
then the Effectiveness Date shall be the next succeeding Business Day.

Effectiveness Period: See Section 3(a) hereof.

Event Date: See Section 5(b) hereof.

Exchange: See the introductory paragraphs hereto.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Exchange Notes: See Section 2(a) hereof.

Exchange Offer: See Section 2(a) hereof.

Exchange Offer Registration Statement: See Section 2(a) hereof.

Exchange Securities: See Section 2(a) hereof.

Filing Date: The 90th day after the delivery of a Shelf Notice as required
pursuant to Section 2(c) hereof; provided, however, that if the Filing Date
would otherwise fall on a day that is not a Business Day, then the Filing Date
shall be the next succeeding Business Day.

 

-2-



--------------------------------------------------------------------------------

FINRA: See Section 6(r) hereof.

Guarantees: See the introductory paragraphs hereto.

Guarantors: See the introductory paragraphs hereto.

Holder: Any holder of a Registrable Security or Registrable Securities.

Indenture: See the introductory paragraphs hereto.

Information: See Section 6(n) hereof.

Dealer Managers: See the introductory paragraphs hereto.

Initial Shelf Registration: See Section 3(a) hereof.

Inspectors: See Section 6(n) hereof.

Issue Date: December 17, 2010, the date of original issuance of the Notes.

Issuer: See the introductory paragraphs hereto.

New Guarantees: See Section 2(a) hereof.

Notes: See the introductory paragraphs hereto.

Participant: See Section 8(a) hereof.

Participating Broker-Dealer: See Section 2(b) hereof.

Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm or other legal entity.

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A and Rule 430C
under the Securities Act), as amended or supplemented by any prospectus
supplement, and all other amendments and supplements to the Prospectus,
including post-effective amendments, and all materials incorporated by reference
or deemed to be incorporated by reference in such Prospectus.

Records: See Section 6(n) hereof.

Registrable Securities: Each Security upon its original issuance and at all
times subsequent thereto, each Exchange Security as to which Section 2(c)(iv)
hereof is applicable upon original issuance and at all times subsequent thereto
upon original issuance thereof and at all times subsequent thereto, until, in
each case, the earliest to occur of (i) a Registration Statement (other than,
with respect to any Exchange Securities as to which Section 2(c)(iv) hereof is
applicable, the Exchange Offer Registration Statement) covering such Security,
Exchange Security (and the related Guarantees) has been declared effective by
the SEC and such Security or Exchange Security (and the related Guarantees), as
the case may be, has been disposed of in accordance with such effective
Registration Statement, (ii) such Security has been exchanged pursuant to the
Exchange Offer for an Exchange Security or Exchange Securities that

 

-3-



--------------------------------------------------------------------------------

may be resold without restriction under state and federal securities laws or
(iii) such Security or Exchange Security (and the related Guarantees), as the
case may be, ceases to be outstanding for purposes of the Indenture.

Registration Statement: Any registration statement of the Issuer that covers any
of the Securities or the Exchange Securities (and the related Guarantees) filed
with the SEC under the Securities Act, including, in each case, the Prospectus,
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits, and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

Rule 144: Rule 144 (as amended or replaced) under the Securities Act.

Rule 144A: Rule 144A (as amended or replaced) under the Securities Act.

Rule 405: Rule 405 (as amended or replaced) under the Securities Act.

Rule 415: Rule 415 (as amended or replaced) under the Securities Act.

Rule 424: Rule 424 (as amended or replaced)under the Securities Act.

SEC: The U.S. Securities and Exchange Commission.

Securities: See the introductory paragraphs hereto.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Shelf Notice: See Section 2(c) hereof.

Shelf Registration: See Section 3(b) hereof.

Shelf Registration Statement: Any Registration Statement relating to a Shelf
Registration.

Shelf Suspension Period: See Section 3(a) hereof.

Subsequent Shelf Registration: See Section 3(b) hereof.

TIA: The Trust Indenture Act of 1939, as amended.

Trustee: The trustee under the Indenture and the trustee under any indenture (if
different) governing the Exchange Securities (and the related Guarantees).

Underwritten registration or underwritten offering: A registration in which
securities of the Issuer is sold to an underwriter for reoffering to the public.

Except as otherwise specifically provided, all references in this Agreement to
acts, laws, statutes, rules, regulations, releases, forms, no-action letters and
other regulatory requirements (collectively, “Regulatory Requirements”) shall be
deemed to refer also to any amendments thereto and all subsequent Regulatory
Requirements adopted as a replacement thereto having substantially the same
effect therewith; provided that Rule 144 shall not be deemed to amend or replace
Rule 144A.

 

-4-



--------------------------------------------------------------------------------

 

  2. Exchange Offer

(a) Unless the Exchange Offer would violate applicable law or any applicable
interpretation of the staff of the SEC, the Issuer shall use its reasonable best
efforts to file with the SEC a Registration Statement (the “Exchange Offer
Registration Statement”) on an appropriate registration form with respect to a
registered offer (the “Exchange Offer”) to exchange any and all of the
Registrable Securities for a like aggregate principal amount of debt securities
of the Issuer (the “Exchange Notes”), guaranteed, to the extent applicable, on
an senior secured basis by the Guarantors (the “New Guarantees” and, together
with the Exchange Notes, the “Exchange Securities”), that are identical in all
material respects to the Notes, except that (i) the Exchange Notes shall contain
no restrictive legend thereon, (ii) interest thereon shall accrue from the last
date on which interest was paid on such Notes or, if no such interest has been
paid, from the Issue Date and (iii) the Exchange Securities shall be entitled to
the benefits of the Indenture or trust indenture which is identical in all
material respects to the Indenture (other than such changes to the Indenture or
any such identical trust indenture as are necessary to comply with the TIA) and
which, in either case, has been qualified under the TIA. The Exchange Offer
shall comply with all applicable tender offer rules and regulations under the
Exchange Act and other applicable laws. The Issuer shall use its reasonable best
efforts to (x) prepare and file with the SEC the Exchange Offer Registration
Statement with respect to the Exchange Offer; (y) keep the Exchange Offer open
for at least 20 Business Days (or longer if required by applicable law) after
the date that notice of the Exchange Offer is mailed to Holders; and
(z) consummate the Exchange Offer on or prior to the 360th day following the
Issue Date.

Each Holder (including, without limitation, each Participating Broker-Dealer)
that participates in the Exchange Offer, as a condition to participation in the
Exchange Offer, will be required to represent to the Issuer in writing (which
may be contained in the applicable letter of transmittal) that: (i) any Exchange
Securities acquired in exchange for Registrable Securities tendered are being
acquired in the ordinary course of business of the Person receiving such
Exchange Securities, whether or not such recipient is such Holder itself;
(ii) at the time of the commencement or consummation of the Exchange Offer
neither such Holder nor, to the actual knowledge of such Holder, any other
Person receiving Exchange Securities from such Holder has an arrangement or
understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
Securities Act; (iii) neither the Holder nor, to the actual knowledge of such
Holder, any other Person receiving Exchange Securities from such Holder is an
“affiliate” (as defined in Rule 405) of the Issuer or, if it is an affiliate of
the Issuer, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable and will provide
information to be included in the Shelf Registration Statement in accordance
with Section 6 hereof in order to have their Securities included in the Shelf
Registration Statement and benefit from the provisions regarding Additional
Interest in Section 5 hereof; (iv) if such Holder is not a Broker-Dealer,
neither such Holder nor, to the actual knowledge of such Holder, any other
Person receiving Exchange Securities from such Holder is engaging or intends to
engage in a distribution of the Exchange Securities; and (v) if such Holder is a
Participating Broker-Dealer, such Holder has acquired the Registrable Securities
for its own account in exchange for Securities that were acquired as a result of
market-making activities or other trading activities and that it will comply
with the applicable provisions of the Securities Act (including, but not limited
to, the prospectus delivery requirements thereunder).

Upon consummation of the Exchange Offer in accordance with this Section 2, the
provisions of this Agreement shall continue to apply, mutatis mutandis, solely
with respect to Registrable Securities that are Exchange Securities as to which
Section 2(c)(iv) is applicable and Exchange Securities held by Participating
Broker-Dealers, and the Issuer shall have no further obligation to register
Registrable Securities and Exchange Securities as to which clause 2(c)(iv)
hereof applies) pursuant to Section 3 hereof.

 

-5-



--------------------------------------------------------------------------------

(b) The Issuer shall include within the Prospectus contained in the Exchange
Offer Registration Statement a section entitled “Plan of Distribution,” which
shall contain a summary statement of the positions taken or policies made by the
staff of the SEC with respect to the potential “underwriter” status of any
Broker-Dealer that is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of Exchange Notes received by such Broker-Dealer in the Exchange
Offer (a “Participating Broker-Dealer”), whether such positions or policies have
been publicly disseminated by the staff of the SEC or such positions or policies
represent the prevailing views of the staff of the SEC. Such “Plan of
Distribution” section shall also expressly permit, to the extent permitted by
applicable policies and regulations of the SEC, the use of the Prospectus by all
Participating Broker-Dealers, and include a statement describing the means by
which Participating Broker-Dealers may resell the Exchange Securities in
compliance with the Securities Act.

The Issuer shall use its reasonable best efforts to keep the Exchange Offer
Registration Statement effective and to amend and supplement the Prospectus
contained therein in order to permit such Prospectus to be lawfully delivered by
all Persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as is necessary to comply with applicable law in
connection with any resale of the Exchange Securities; provided, however, that
such period shall not be required to exceed 90 days, or such longer period if
extended pursuant to the last paragraph of Section 6 hereof (the “Applicable
Period”).

In connection with the Exchange Offer, the Issuer shall:

(1) mail, or cause to be mailed, to each Holder of record entitled to
participate in the Exchange Offer a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;

(2) use their respective reasonable best efforts to keep the Exchange Offer open
for not less than 20 Business Days from the date that notice of the Exchange
Offer is mailed to Holders (or longer if required by applicable law);

(3) utilize the services of a depositary for the Exchange Offer with an address
in the Borough of Manhattan, The City of New York or in Wilmington, Delaware;

(4) permit Holders to withdraw tendered Notes at any time prior to the close of
business, New York time, on the last Business Day on which the Exchange Offer
remains open; and

(5) otherwise comply in all material respects with all laws, rules and
regulations applicable to the Exchange Offer.

As soon as practicable after the close of the Exchange Offer, the Issuer shall:

(1) accept for exchange all Registrable Securities validly tendered and not
validly withdrawn pursuant to the Exchange Offer;

(2) deliver to the Trustee for cancellation all Registrable Securities so
accepted for exchange; and

(3) cause the Trustee to authenticate and deliver promptly to each Holder of
Notes or Exchange Notes, as the case may be, equal in aggregate principal amount
to the Notes of such Holder so accepted for exchange; provided that, in the case
of any Notes held in global form by a depositary, authentication and delivery to
such depositary of one or more replacement Notes in global form in an equivalent
principal amount thereto for the account of such Holders in accordance with the
Indenture shall satisfy such authentication and delivery requirement.

 

-6-



--------------------------------------------------------------------------------

The Exchange Offer shall not be subject to any conditions, other than that
(i) the Exchange Offer does not violate applicable law or any applicable
interpretation of the staff of the SEC; (ii) no action or proceeding shall have
been instituted or threatened in any court or by any governmental agency which
might materially impair the ability of the Issuer to proceed with the Exchange
Offer, and no material adverse development shall have occurred in any existing
action or proceeding with respect to the Issuer; and (iii) all governmental
approvals shall have been obtained, which approvals the Issuer deems necessary
for the consummation of the Exchange Offer.

The Exchange Securities (and related guarantees) shall be issued under (i) the
Indenture or (ii) an indenture identical in all material respects to the
Indenture and which, in either case, has been qualified under the TIA or is
exempt from such qualification and shall provide that the Exchange Securities
shall not be subject to the transfer restrictions set forth in the Indenture.
The Indenture or such indenture shall provide that the Exchange Notes and the
Notes shall vote and consent together on all matters as one class and that none
of the Exchange Notes or the Notes will have the right to vote or consent as a
separate class on any matter.

(c) If, (i) because of any change in law or in currently prevailing
interpretations of the staff of the SEC, the Issuer is not permitted to effect
the Exchange Offer, (ii) the Exchange Offer is not consummated within 360 days
of the Issue Date, (iii) in the case of any Holder that participates in the
Exchange Offer, such Holder does not receive Exchange Securities on the date of
the exchange that may be sold without restriction under state and federal
securities laws (other than due solely to the status of such Holder as an
affiliate of the Issuer within the meaning of the Securities Act) and so
notifies the Issuer within 30 days after such Holder first becomes aware of such
restrictions, then, in the case of each of clauses (i) through (iv) of this
sentence, the Issuer shall promptly deliver to the Trustee (to deliver to the
Holders) written notice thereof (the “Shelf Notice”) and shall file a Shelf
Registration pursuant to Section 3 hereof.

 

  3. Shelf Registration

If at any time a Shelf Notice is delivered as contemplated by Section 2(c)
hereof, then:

(a) Shelf Registration. The Issuer shall promptly file with the SEC a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Securities (the “Initial Shelf
Registration”). The Issuer shall use its reasonable best efforts to file with
the SEC the Initial Shelf Registration on or prior to the Filing Date. The
Initial Shelf Registration shall be on Form S-1 or another appropriate form
permitting registration of such Registrable Securities for resale by Holders in
the manner or manners designated by them (including, without limitation, one or
more underwritten offerings).

The Issuer shall use its respective reasonable best efforts to cause the Shelf
Registration to be declared effective under the Securities Act on or prior to
the Effectiveness Date and to keep the Initial Shelf Registration continuously
effective under the Securities Act until the earliest of (i) the date that is
two years from the Issue Date or (ii) such shorter period ending when all
Registrable Securities covered by the Initial Shelf Registration have been sold
in the manner set forth and as contemplated in the Initial Shelf Registration
or, if applicable, a Subsequent Shelf Registration (the “Effectiveness Period”);
provided, however, that the Effectiveness Period in respect of the Initial Shelf
Registration shall be extended to the extent required to permit dealers to
comply with the applicable prospectus delivery requirements of Rule 174 under
the Securities Act and as otherwise provided herein. Notwithstanding anything to
the contrary in this Agreement, at

 

-7-



--------------------------------------------------------------------------------

any time, the Issuer may delay the filing of any Initial Shelf Registration
Statement or delay or suspend the effectiveness thereof, for a reasonable period
of time, but not in excess of 60 consecutive days or more than three (3) times
during any calendar year (each, a “Shelf Suspension Period”), if the Board of
Directors of the Issuer determines reasonably and in good faith that the filing
of any such Initial Shelf Registration Statement or the continuing effectiveness
thereof would require the disclosure of non-public material information that, in
the reasonable judgment of the Board of Directors of the Issuer, would be
detrimental to the Issuer if so disclosed or would otherwise materially
adversely affect a financing, acquisition, disposition, merger or other material
transaction or if such action is required by applicable law.

(b) Withdrawal of Stop Orders; Subsequent Shelf Registrations. If the Initial
Shelf Registration or any Subsequent Shelf Registration ceases to be effective
for any reason at any time during the Effectiveness Period (other than because
of the sale of all of the Securities registered thereunder), the Issuer shall
use its reasonable best efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof, and in any event shall file an additional
Shelf Registration Statement pursuant to Rule 415 covering all of the
Registrable Securities covered by and not sold under the Initial Shelf
Registration or an earlier Subsequent Shelf Registration (each, a “Subsequent
Shelf Registration”). If a Subsequent Shelf Registration is filed, the Issuer
shall use its reasonable best efforts to cause the Subsequent Shelf Registration
to be declared effective under the Securities Act as soon as practicable after
such filing and to keep such subsequent Shelf Registration continuously
effective for a period equal to the number of days in the Effectiveness Period
less the aggregate number of days during which the Initial Shelf Registration or
any Subsequent Shelf Registration was previously continuously effective. As used
herein the term “Shelf Registration” means the Initial Shelf Registration and
any Subsequent Shelf Registration.

(c) Supplements and Amendments. The Issuer shall promptly supplement and amend
the Shelf Registration if required by the rules, regulations or instructions
applicable to the registration form used for such Shelf Registration, if
required by the Securities Act, or if reasonably requested by the Holders of a
majority in aggregate principal amount of the Registrable Securities (or their
counsel) covered by such Registration Statement with respect to the information
included therein with respect to one or more of such Holders, or, if reasonably
requested by any underwriter of such Registrable Securities, with respect to the
information included therein with respect to such underwriter.

 

  4. [Reserved]

 

  5. Additional Interest

(a) The Issuer and the Dealer Managers agree that the Holders will suffer
damages if the Issuer fails to fulfill its obligations under Section 2 or
Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Issuer and the Guarantors agree to
pay, jointly and severally, as liquidated damages, additional interest on the
Notes (“Additional Interest”) if (A) the Issuer has neither (i) exchanged
Exchange Securities for all Securities of a series validly tendered in
accordance with the terms of the Exchange Offer nor (ii) had a Shelf
Registration Statement declared effective, in either case on or prior to the
360th day after the Issue Date, (B) notwithstanding clause (A), the Issuer is
required to file a Shelf Registration Statement and such Shelf Registration
Statement is not declared effective on or prior to the 360th day after the date
such Shelf Registration Statement filing was requested or required or (C), if
applicable, a Shelf Registration has been declared effective and such Shelf
Registration ceases to be effective at any time during the Effectiveness Period
(other than because of the sale of all of the Securities of a series registered
thereunder), then Additional Interest shall accrue on the

 

-8-



--------------------------------------------------------------------------------

principal amount of the Notes in such series at a rate of 0.25% per annum (which
rate will be increased by an additional 0.25% per annum for each subsequent 90
day period that such Additional Interest continues to accrue, provided that the
rate at which such Additional Interest accrues may in no event exceed 0.50% per
annum) (such Additional Interest to be calculated by the Issuer) commencing on
the (x) 361st day after the Issue Date, in the case of (A) above; (y) the 361st
day after the date such Shelf Registration Statement filing was requested or
required in the case of (B) above; or (z) the day such Shelf Registration ceases
to be effective in the case of (C) above; provided, however, that upon the
exchange of the Exchange Securities for all Securities tendered (in the case of
clause (A) of this Section 5(a), upon the effectiveness of the applicable Shelf
Registration Statement (in the case of clause (B) of this Section 5(a), or upon
the effectiveness of the applicable Shelf Registration Statement which had
ceased to remain effective (in the case of clause (C) of this Section 5(a),
Additional Interest on the Notes in respect of which such events relate as a
result of such clause (or the relevant subclause thereof), as the case may be,
shall cease to accrue. Notwithstanding any other provisions of this Section 5,
the Issuer shall not be obligated to pay Additional Interest provided in
Section 5(a)(B) during a Shelf Suspension Period permitted by Section 3(a)
hereof.

(b) The Issuer shall notify the Trustee within five business days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Any amounts of Additional Interest due
pursuant to (a) of this Section 5 will be payable in cash, semiannually on each
January 15 and July 15 (to the holders of record on the January 1 and July 1
immediately preceding such dates), commencing with the first such date occurring
after any such Additional Interest commences to accrue. The amount of Additional
Interest will be determined by the Issuer by multiplying the applicable
Additional Interest rate by the principal amount of the Registrable Securities,
multiplied by a fraction, the numerator of which is the number of days such
Additional Interest rate was applicable during such period (determined on the
basis of a 360 day year comprised of twelve 30-day months and, in the case of a
partial month, the actual number of days elapsed), and the denominator of which
is 360.

 

  6. Registration Procedures

In connection with the filing of any Registration Statement pursuant to
Section 2 or 3 hereof, the Issuer shall effect such registrations to permit the
sale of the securities covered thereby in accordance with the intended method or
methods of disposition thereof, and pursuant thereto and in connection with any
Registration Statement filed by the Issuer hereunder the Issuer shall:

(a) Prepare and file with the SEC (prior to the applicable Filing Date in the
case of a Shelf Registration), a Registration Statement or Registration
Statements as prescribed by Section 2 or 3 hereof, and use its reasonable best
efforts to cause each such Registration Statement to become effective and remain
effective as provided herein; provided, however, that if (1) such filing is
pursuant to Section 3 hereof or (2) a Prospectus contained in the Exchange Offer
Registration Statement filed pursuant to Section 2 hereof is required to be
delivered under the Securities Act by any Participating Broker-Dealer who seeks
to sell Exchange Securities during the Applicable Period relating thereto from
whom the Issuer has received prior written notice that it will be a
Participating Broker-Dealer in the Exchange Offer, before filing any
Registration Statement or Prospectus or any amendments or supplements thereto,
the Issuer shall furnish to and afford counsel for the Holders of the
Registrable Securities covered by such Registration Statement (with respect to a
Registration Statement filed pursuant to Section 3 hereof) or counsel for such
Participating Broker-Dealer (with respect to any such Registration Statement),
as the case may be, and counsel to the managing underwriters, if any, a
reasonable opportunity to review copies of all such documents (including copies
of any documents to be incorporated by reference therein and all exhibits
thereto) proposed to be filed (in each case, at least three Business Days prior
to such filing). The Issuer shall not file any Registration Statement or
Prospectus or any amendments

 

-9-



--------------------------------------------------------------------------------

or supplements thereto if the Holders of a majority in aggregate principal
amount of the Registrable Securities covered by such Registration Statement,
their counsel or the managing underwriters, if any, shall reasonably object.

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Shelf Registration Statement or Exchange Offer Registration Statement,
as the case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period, the Applicable Period or
until consummation of the Exchange Offer, as the case may be; cause the related
Prospectus to be supplemented by any Prospectus supplement required by
applicable law, and as so supplemented to be filed pursuant to Rule 424; and
comply with the provisions of the Securities Act and the Exchange Act applicable
to it with respect to the disposition of all securities covered by such
Registration Statement as so amended or in such Prospectus as so supplemented
and with respect to the subsequent resale of any securities being sold by an
Participating Broker-Dealer covered by any such Prospectus in all material
respects. The Issuer shall be deemed not to have used its reasonable best
efforts to keep a Registration Statement effective if it voluntarily takes any
action that is reasonably expected to result in selling Holders of the
Registrable Securities covered thereby or Participating Broker-Dealers seeking
to sell Exchange Securities not being able to sell such Registrable Securities
or such Exchange Securities during that period unless such action is required by
applicable law or permitted by this Agreement.

(c) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period relating thereto from whom the Issuer has received written
notice that it will be a Participating Broker-Dealer in the Exchange Offer,
notify the selling Holders of Registrable Securities (with respect to a
Registration Statement filed pursuant to Section 3 hereof), or each such
Participating Broker-Dealer (with respect to any such Registration Statement),
as the case may be, their counsel and the managing underwriters, if any,
promptly (but in any event within three Business Days), and confirm such notice
in writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective under the
Securities Act (including in such notice a written statement that any Holder
may, upon request, obtain, at the sole expense of the Issuer, one conformed copy
of such Registration Statement or post-effective amendment including financial
statements and schedules, documents incorporated or deemed to be incorporated by
reference and exhibits), (ii) of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of any preliminary prospectus or the initiation
of any proceedings for that purpose, (iii) if at any time when a prospectus is
required by the Securities Act to be delivered in connection with sales of the
Registrable Securities or resales of Exchange Securities by Participating
Broker-Dealers the representations and warranties of the Issuer contained in any
agreement (including any underwriting agreement) contemplated by Section 6(m)
hereof cease to be true and correct, (iv) of the receipt by the Issuer of any
notification with respect to the suspension of the qualification or exemption
from qualification of a Registration Statement or any of the Registrable
Securities or the Exchange Securities to be sold by any Participating
Broker-Dealer for offer or sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose, (v) of the happening of any
event, the existence of any condition or any information becoming known that
makes any statement made in such Registration Statement or related Prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in or
amendments or supplements to such Registration Statement, Prospectus or
documents so that,

 

-10-



--------------------------------------------------------------------------------

in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the Prospectus, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and (vi) of the Issuer’s
determination that a post-effective amendment to a Registration Statement would
be appropriate.

(d) Use its reasonable best efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Registrable Securities or the
Exchange Securities to be sold by any Participating Broker-Dealer, for sale in
any jurisdiction.

(e) If a Shelf Registration is filed pursuant to Section 3 and if requested
during the Effectiveness Period by the managing underwriter or underwriters (if
any) or the Holders of a majority in aggregate principal amount of the
Registrable Securities being sold in connection with an underwritten offering,
(i) as promptly as practicable incorporate in a prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters (if any), such Holders or counsel for either of them reasonably
request to be included therein, (ii) make all required filings of such
prospectus supplement or such post-effective amendment as soon as practicable
after the Issuer has received notification of the matters to be incorporated in
such prospectus supplement or post-effective amendment, and (iii) supplement or
make amendments to such Registration Statement.

(f) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, furnish to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof)
and to each such Participating Broker-Dealer who so requests (with respect to
any such Registration Statement) and to their respective counsel and each
managing underwriter, if any, at the sole expense of the Issuer, one conformed
copy of the Registration Statement or Registration Statements and each
post-effective amendment thereto, including financial statements and schedules,
and, if requested, all documents incorporated or deemed to be incorporated
therein by reference and all exhibits.

(g) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, deliver to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof),
or each such Participating Broker-Dealer (with respect to any such Registration
Statement), as the case may be, their respective counsel, and the underwriters,
if any, at the sole expense of the Issuer, as many copies of the Prospectus or
Prospectuses (including each form of preliminary prospectus) and each amendment
or supplement thereto and any documents incorporated by reference therein as
such Persons may reasonably request; and, subject to the last paragraph of this
Section 6, the Issuer hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders of Registrable
Securities or each such Participating Broker-Dealer, as the case may be, and the
underwriters or agents, if any, and dealers, if any, in connection with the
offering and sale of the Registrable Securities covered by, or the sale by
Participating Broker-Dealers of the Exchange Securities pursuant to, such
Prospectus and any amendment or supplement thereto.

 

-11-



--------------------------------------------------------------------------------

(h) Prior to any public offering of Registrable Securities or any delivery of a
Prospectus contained in the Exchange Offer Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, use its reasonable best efforts to register or qualify, and
to cooperate with the selling Holders of Registrable Securities or each such
Participating Broker-Dealer, as the case may be, the managing underwriter or
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any selling Holder, Participating Broker-Dealer, or the managing underwriter or
underwriters reasonably request in writing; provided, however, that where
Exchange Securities held by Participating Broker-Dealers or Registrable
Securities are offered other than through an underwritten offering, the Issuer
agrees to cause its counsel to perform Blue Sky investigations and file
registrations and qualifications required to be filed pursuant to this
Section 6(h), keep each such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Exchange
Securities held by Participating Broker-Dealers or the Registrable Securities
covered by the applicable Registration Statement; provided, however, that the
Issuer shall not be required to (A) qualify generally to do business in any
jurisdiction where it is not then so qualified, (B) take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject or (C) subject itself to taxation in excess of a nominal
dollar amount in any such jurisdiction where it is not then so subject.

(i) If a Shelf Registration is filed pursuant to Section 3 hereof, cooperate
with the selling Holders of Registrable Securities and the managing underwriter
or underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold, which certificates
shall not bear any restrictive legends and shall be in a form eligible for
deposit with The Depository Trust Company; and enable such Registrable
Securities to be in such denominations (subject to applicable requirements
contained in the Indenture) and registered in such names as the managing
underwriter or underwriters, if any, or Holders may request.

(j) Use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
U.S. governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities, except as may be
required solely as a consequence of the nature of such selling Holder’s
business, in which case the Issuer will cooperate in all respects with the
filing of such Registration Statement and the granting of such approvals.

(k) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, upon the occurrence of any event contemplated by
paragraph 6(c)(v) or 6(c)(vi) hereof, as promptly as practicable prepare and
(subject to Section 6(a) hereof) file with the SEC, at the sole expense of the
Issuer, a supplement or post-effective amendment to the Registration Statement
or a supplement to the related Prospectus or any document incorporated therein
by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder

 

-12-



--------------------------------------------------------------------------------

(with respect to a Registration Statement filed pursuant to Section 3 hereof) or
to the purchasers of the Exchange Securities to whom such Prospectus will be
delivered by a Participating Broker-Dealer (with respect to any such
Registration Statement), any such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(l) Prior to the effective date of the first Registration Statement relating to
the Registrable Securities, (i) provide the Trustee with certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and (ii) provide a CUSIP number for the Registrable Securities.

(m) In connection with any underwritten offering of Registrable Securities
pursuant to a Shelf Registration, enter into an underwriting agreement as is
customary in underwritten offerings of debt securities similar to the Securities
(including, without limitation, a customary condition to the obligations of the
underwriters that the underwriters shall have received “cold comfort” letters
and updates thereof in form, scope and substance reasonably satisfactory to the
managing underwriter or underwriters from the independent registered public
accountants of the Issuer (and, if necessary, any other independent registered
public accountants of the Issuer, or of any business acquired by the Issuer, for
which financial statements and financial data are, or are required to be,
included or incorporated by reference in the Registration Statement), addressed
to each of the underwriters, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters in connection
with underwritten offerings of debt securities similar to the Securities), and
take all such other actions as are reasonably requested by the managing
underwriter or underwriters in order to expedite or facilitate the registration
or the disposition of such Registrable Securities and, in such connection,
(i) make such representations and warranties to, and covenants with, the
underwriters with respect to the business of the Issuer (including any acquired
business, properties or entity, if applicable), and the Registration Statement,
Prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, as are customarily made by issuers to
underwriters in underwritten offerings of debt securities similar to the
Securities, and confirm the same in writing if and when requested; (ii) obtain
the written opinions of counsel to the Issuer, and written updates thereof in
form, scope and substance reasonably satisfactory to the managing underwriter or
underwriters, addressed to the underwriters covering the matters customarily
covered in opinions reasonably requested in underwritten offerings; and (iii) if
an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures no less favorable to the sellers and
underwriters, if any, than those set forth in Section 8 hereof (or such other
provisions and procedures reasonably acceptable to Holders of a majority in
aggregate principal amount of Registrable Securities covered by such
Registration Statement and the managing underwriter or underwriters or agents,
if any). The above shall be done at each closing under such underwriting
agreement, or as and to the extent required thereunder.

(n) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, make available for inspection by any Dealer Manager, any
selling Holder of such Registrable Securities being sold (with respect to a
Registration Statement filed pursuant to Section 3 hereof), or each such
Participating Broker-Dealer, as the case may be, any underwriter participating
in any such disposition of Registrable Securities, if any, and any attorney,
accountant or other agent retained by any such selling Holder or each such
Participating Broker-Dealer (with respect to any such Registration Statement),

 

-13-



--------------------------------------------------------------------------------

as the case may be, or underwriter (any such Dealer Managers, Holders,
Participating Broker-Dealers, underwriters, attorneys, accountants or agents,
collectively, the “Inspectors”), upon written request, at the offices where
normally kept, during reasonable business hours, all pertinent financial and
other records, pertinent corporate documents and instruments of the Issuer and
subsidiaries of the Issuer (collectively, the “Records”), as shall be reasonably
necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, directors and employees of the Issuer
and any of its subsidiaries to supply all information (“Information”) reasonably
requested by any such Inspector in connection with such due diligence
responsibilities. Each Inspector shall agree in writing that it will keep the
Records and Information confidential, to use the Information only for due
diligence purposes, to abstain from using the Information as the basis for any
market transactions in Securities of the Issuer and that it will not disclose
any of the Records or Information that the Issuer determines, in good faith, to
be confidential and notifies the Inspectors in writing are confidential unless
(i) the disclosure of such Records or Information is necessary to avoid or
correct a misstatement or omission in such Registration Statement or Prospectus,
(ii) the release of such Records or Information is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, (iii) disclosure
of such Records or Information is necessary or advisable, in the opinion of
counsel for any Inspector, in connection with any action, claim, suit or
proceeding, directly or indirectly, involving or potentially involving such
Inspector and arising out of, based upon, relating to, or involving this
Agreement or the Dealer Manager Agreement, or any transactions contemplated
hereby or thereby or arising hereunder or thereunder, or (iv) the information in
such Records or Information has been made generally available to the public
other than by an Inspector or an “affiliate” (as defined in Rule 405) thereof;
provided, however, that prior notice shall be provided as soon as practicable to
the Issuer of the potential disclosure of any information by such Inspector
pursuant to clause (ii) or (iii) of this sentence to permit the Issuer to obtain
a protective order (or waive the provisions of this paragraph (n)) and that such
Inspector shall take such actions as are reasonably necessary to protect the
confidentiality of such information (if practicable) to the extent such action
is otherwise not inconsistent with, an impairment of or in derogation of the
rights and interests of the Holder or any Inspector.

(o) Provide an indenture trustee for the Registrable Securities or the Exchange
Securities, as the case may be, and cause the Indenture or the trust indenture
provided for in Section 2(a) hereof, as the case may be, to be qualified under
the TIA not later than the effective date of the first Registration Statement
relating to the Registrable Securities; and in connection therewith, cooperate
with the trustee under any such indenture and the Holders of the Registrable
Securities, to effect such changes (if any) to such indenture as may be required
for such indenture to be so qualified in accordance with the terms of the TIA;
and execute, and use its commercially reasonable best efforts to cause such
trustee to execute, all documents as may be required to effect such changes, and
all other forms and documents required to be filed with the SEC to enable such
indenture to be so qualified in a timely manner.

(p) Comply in all material respects with all applicable rules and regulations of
the SEC and make generally available to its securityholders with regard to any
applicable Registration Statement, a consolidated earning statement satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any similar rule promulgated under the Securities Act) no later than 60 days
after the end of any fiscal quarter (or 105 days after the end of any 12-month
period if such period is a fiscal year) (i) commencing at the end of any fiscal
quarter in which Registrable Securities are sold to underwriters in a firm
commitment or best efforts underwritten offering and (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Issuer, after the effective date of a Registration
Statement, which statements shall cover said 12-month periods; provided that
this requirement shall be deemed satisfied by the Issuer complying with
Section 4.03 of the Indenture.

 

-14-



--------------------------------------------------------------------------------

(q) Upon consummation of the Exchange Offer, obtain an opinion of counsel to the
Issuer, in a form customary for underwritten transactions, addressed to the
Trustee for the benefit of all Holders of Registrable Securities participating
in the Exchange Offer that the Exchange Securities the related guarantees and
the related indenture constitute legal, valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their respective
terms, subject to customary exceptions and qualifications. If the Exchange Offer
is to be consummated, upon delivery of the Registrable Securities by Holders to
the Issuer (or to such other Person as directed by the Issuer), in exchange for
the Exchange Securities (and the related guarantees), the Issuer shall mark, or
cause to be marked, on such Registrable Securities that such Registrable
Securities are being cancelled in exchange for the Exchange Securities (and the
related guarantees); in no event shall such Registrable Securities be marked as
paid or otherwise satisfied.

(r) Use reasonable efforts to cooperate with each seller of Registrable
Securities covered by any Registration Statement and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority Inc. (“FINRA”).

(s) Use its respective reasonable best efforts to take all other steps
reasonably necessary to effect the registration of the Exchange Securities
and/or Registrable Securities covered by a Registration Statement contemplated
hereby.

The Issuer may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Issuer such information
regarding such seller and the distribution of such Registrable Securities as the
Issuer may, from time to time, reasonably request. The Issuer may exclude from
such registration the Registrable Securities of any seller so long as such
seller fails to furnish such information within a reasonable time after
receiving such request. Each seller as to which any Shelf Registration is being
effected agrees to furnish promptly to the Issuer all information required to be
disclosed in order to make the information previously furnished to the Issuer by
such seller not materially misleading.

If any such Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of the Issuer, then such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder, to the effect that the holding by such
Holder of such securities is not to be construed as a recommendation by such
Holder of the investment quality of the securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Issuer, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, the deletion of the reference to such
Holder in any amendment or supplement to the Registration Statement filed or
prepared subsequent to the time that such reference ceases to be required.

Each Holder of Registrable Securities and each Participating Broker-Dealer
agrees by its acquisition of such Registrable Securities or Exchange Securities
to be sold by such Participating Broker-Dealer, as the case may be, that, upon
actual receipt of any notice from the Issuer of the happening of any event of
the kind described in Section 6(c)(ii), 6(c)(iv), 6(c)(v) or 6(c)(vi) hereof,
such Holder will forthwith discontinue disposition of such Registrable
Securities covered by such Registration Statement or Prospectus or Exchange
Securities to be sold by such Holder or Participating Broker-Dealer, as the case
may be, until such Holder’s or Participating Broker-Dealer’s receipt of the
copies of the supplemented or

 

-15-



--------------------------------------------------------------------------------

amended Prospectus contemplated by Section 6(k) hereof, or until it is advised
in writing (the “Advice”) by the Issuer that the use of the applicable
Prospectus may be resumed, and has received copies of any amendments or
supplements thereto. In the event that the Issuer shall give any such notice,
each of the Applicable Period and the Effectiveness Period shall be extended by
the number of days during such periods from and including the date of the giving
of such notice to and including the date when each seller of Registrable
Securities covered by such Registration Statement or Exchange Securities to be
sold by such Participating Broker-Dealer, as the case may be, shall have
received (x) the copies of the supplemented or amended Prospectus contemplated
by Section 6(k) hereof or (y) the Advice.

 

  7. Registration Expenses

All fees and expenses incident to the performance of or compliance with this
Agreement by the Issuer of its obligations under Sections 2, 3, 6 and 9 shall be
borne by the Issuer, whether or not the Exchange Offer Registration Statement or
any Shelf Registration Statement is filed or becomes effective or the Exchange
Offer is consummated, including, without limitation, (i) all registration and
filing fees (including, without limitation, (A) fees with respect to filings
required to be made with FINRA in connection with an underwritten offering and
(B) fees and expenses of compliance with state securities or Blue Sky laws
(including, without limitation, reasonable fees and disbursements of counsel in
connection with Blue Sky qualifications of the Registrable Securities or
Exchange Securities and determination of the eligibility of the Registrable
Securities or Exchange Securities for investment under the laws of such
jurisdictions in the United States (x) where the holders of Registrable
Securities are located, in the case of the Exchange Securities, or (y) as
provided in Section 6(h) hereof, in the case of Registrable Securities or
Exchange Securities to be sold by a Participating Broker-Dealer during the
Applicable Period)), (ii) printing expenses, including, without limitation,
printing prospectuses if the printing of prospectuses is requested by the
managing underwriter or underwriters, if any, by the Holders of a majority in
aggregate principal amount of the Registrable Securities included in any
Registration Statement or in respect of Registrable Securities or Exchange
Securities to be sold by any Participating Broker-Dealer during the Applicable
Period, as the case may be, (iii) fees and expenses of the Trustee, any exchange
agent and their counsel, (iv) fees and disbursements of counsel for the Issuer
and, in the case of a Shelf Registration, reasonable fees and disbursements of
one special counsel for all of the sellers of Registrable Securities selected by
the Holder of a majority in aggregate principal amount of Registrable Securities
covered by such Shelf Registration (which counsel shall be reasonably
satisfactory to the Issuer) exclusive of any counsel retained pursuant to
Section 8 hereof), (v) fees and disbursements of all independent registered
public accountants referred to in Section 6(m) hereof (including, without
limitation, the expenses of any “cold comfort” letters required by or incident
to such performance), (vi) rating agency fees, if any, and any fees associated
with making the Registrable Securities or Exchange Securities eligible for
trading through The Depository Trust Company, (vii) Securities Act liability
insurance, if the Issuer desires such insurance, (viii) fees and expenses of all
other Persons retained by the Issuer, (ix) internal expenses of the Issuer
(including, without limitation, all salaries and expenses of officers and
employees of the Issuer performing legal or accounting duties), (x) the expense
of any annual audit, (xi) any fees and expenses incurred in connection with the
listing of the securities to be registered on any securities exchange, and the
obtaining of a rating of the securities, in each case, if applicable and
(xii) the expenses relating to printing, word processing and distributing all
Registration Statements, underwriting agreements, indentures and any other
documents necessary in order to comply with this Agreement.

 

  8. Indemnification and Contribution

(a) The Issuer and the Guarantors jointly and severally agree to indemnify and
hold harmless each Holder of Registrable Securities and each Participating
Broker-Dealer selling Exchange Securities during the Applicable Period, and each
Person, if any, who controls any such Persons or its affiliates within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each, a

 

-16-



--------------------------------------------------------------------------------

“Participant”) against any losses, claims, damages or liabilities, joint or
several, to which any Participant may become subject under the Securities Act,
the Exchange Act or otherwise, insofar as any such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon:

(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement (or any amendment thereto) or Prospectus
(as amended or supplemented if the Issuer shall have furnished any amendments or
supplements thereto) or any preliminary prospectus; or

(ii) the omission or alleged omission to state, in any Registration Statement
(or any amendment thereto) or Prospectus (as amended or supplemented if the
Issuer shall have furnished any amendments or supplements thereto) or any
preliminary prospectus or any other document or any amendment or supplement
thereto, a material fact required to be stated therein or necessary to make the
statements therein not misleading, except, in each case, insofar as such losses,
claims, damages or liabilities are arising out of or based upon any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to any Dealer Manager or
any Holder furnished to the Issuer in writing through the Dealer Managers or any
selling Holder expressly for use therein;

and agree (subject to the limitations set forth in this sentence) to reimburse,
as incurred, the Participant for any reasonable legal or other expenses incurred
by the Participant in connection with investigating, defending against or
appearing as a third-party witness in connection with any such loss, claim,
damage, liability or action; provided, however, neither the Issuer nor the
Guarantors will be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any untrue statement
or alleged untrue statement or omission or alleged omission made in any
Registration Statement (or any amendment thereto) or Prospectus (as amended or
supplemented if the Issuer shall have furnished any amendments or supplements
thereto) or any preliminary prospectus or any amendment or supplement thereto in
reliance upon and in conformity with written information relating to any
Participant furnished to the Issuer by such Participant specifically for use
therein. The indemnity provided for in this Section 8 will be in addition to any
liability that the Issuer may otherwise have to the indemnified parties. The
Issuer and the Guarantors shall not be liable under this Section 8 to any
indemnified party regarding any settlement or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
is consented to by the Issuer and the Guarantors, which consent shall not be
unreasonably withheld.

(b) Each Participant, severally and not jointly, agrees to indemnify and hold
harmless the Issuer, the Guarantors, their respective directors (or equivalent),
their respective officers who sign any Registration Statement and each person,
if any, who controls the Issuer within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Issuer, the Guarantors or any such director, officer or
controlling person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement or Prospectus, any amendment or supplement thereto, or any preliminary
prospectus, or (ii) the omission or the alleged omission to state therein a
material fact necessary to make the statements therein not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning such Participant,
furnished to the Issuer by or on behalf of such Participant, specifically for
use therein; and subject to the limitation set forth immediately preceding this
clause, will reimburse, as incurred, any reasonable legal or other expenses

 

-17-



--------------------------------------------------------------------------------

incurred by the Issuer, the Guarantors or any such director, officer or
controlling person in connection with investigating or defending against or
appearing as a third party witness in connection with any such loss, claim,
damage, liability or action in respect thereof. The indemnity provided for in
this Section 8 will be in addition to any liability that the Participants may
otherwise have to the indemnified parties. The Participants shall not be liable
under this Section 8 to any indemnified party regarding any settlement or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by the
Participants, which consent shall not be unreasonably withheld. The Issuer and
the Guarantors shall not, without the prior written consent of such Participant,
effect any settlement or compromise of any pending or threatened proceeding in
respect of which such Participant is or could have been a party, or indemnity
could have been sought hereunder by such Participant, unless such settlement
(A) includes an unconditional written release of such Participant, in form and
substance reasonably satisfactory to such Participant, from all liability on
claims that are the subject matter of such proceeding and (B) does not include
any statement as to an admission of fault, culpability or failure to act by or
on behalf of such Participant.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve it
from any liability under paragraph (a) or (b) above unless and to the extent
such indemnifying party did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraphs (a) and (b) above. The indemnifying party
shall be entitled to appoint counsel (including local counsel) of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel, other than local counsel if not appointed by
the indemnifying party, retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ separate counsel (including local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest (based
on the advice of counsel to the indemnified person); (ii) such action includes
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded (based on the advice of counsel to the
indemnified person) that there may be legal defenses available to it and/or
other indemnified parties that are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. It is
understood and agreed that the indemnifying person shall not, in connection with
any proceeding or separate but related or substantially similar proceedings in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) representing the indemnified
parties under paragraph (a) or paragraph (b) of this Section 8, as the case may
be, who are parties to such action or actions. Any such separate firm for any
Participants shall be designated in writing by Participants who sold a majority
in interest of the Registrable Securities and Exchange Securities sold by all
such Participants in the case of paragraph (a) of this Section 8 or the Issuer
in the case of paragraph (b) of this Section 8. In the event that any
Participants are indemnified persons collectively entitled, in

 

-18-



--------------------------------------------------------------------------------

connection with a proceeding or separate but related or substantially similar
proceedings in a single jurisdiction, to the payment of fees and expenses of a
single separate firm under this Section 8(c), and any such Participants cannot
agree to a mutually acceptable separate firm to act as counsel thereto, then
such separate firm for all such Indemnified Persons shall be designated in
writing by Participants who sold a majority in interest of the Registrable
Securities and Exchange Securities sold by all such Participants. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include any
statement as to, or any admission of, fault, culpability or failure to act by or
on behalf of any indemnified party. All fees and expenses that are reimbursable
pursuant to this paragraph (c) shall be reimbursed as they are incurred.

(d) After notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and approval by such indemnified party
of counsel appointed to defend such action, the indemnifying party will not be
liable to such indemnified party under this Section 8 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
third sentence of paragraph (c) of this Section 8 or (ii) the indemnifying party
has authorized in writing the employment of counsel for the indemnified party at
the expense of the indemnifying party. After such notice from the indemnifying
party to such indemnified party, the indemnifying party will not be liable for
the costs and expenses of any settlement of such action effected by such
indemnified party without the prior written consent of the indemnifying party
(which consent shall not be unreasonably withheld), unless such indemnified
party waived in writing its rights under this Section 8, in which case the
indemnified party may effect such a settlement without such consent.

(e) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 8 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) (other than by virtue of the failure
of an indemnified party to notify the indemnifying party of its right to
indemnification pursuant to paragraph (a) or (b) of this Section 8, where such
failure materially prejudices the indemnifying party (through the forfeiture of
substantial rights or defenses)), each indemnifying party, in order to provide
for just and equitable contribution, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect (i) the relative benefits received by the indemnifying party or
parties on the one hand and the indemnified party on the other from the offering
of the Securities or (ii) if the allocation provided by the foregoing clause
(i) is not permitted by applicable law, not only such relative benefits but also
the relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Issuer and the Guarantors shall be deemed to be equal to the aggregate
principal amount of Notes issued in the Exchange as set forth in the Offering
Memorandum. Benefits received by the Dealer Managers shall be deemed to be equal
to the total fees received in the Exchange, and benefits received by any other
Participants shall be deemed to be equal to the value of receiving Securities or
Exchange Securities, as applicable, registered under the Securities
Act. Benefits received by any underwriter shall be deemed to be equal to the
total underwriting discounts and commissions, as set forth on the cover page of
the Prospectus forming a part of the Registration Statement which resulted in
such losses The relative fault of the parties shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuer on the one hand, or the
Participants on the other, the parties’ relative intent, knowledge, access to

 

-19-



--------------------------------------------------------------------------------

information and opportunity to correct or prevent such statement or omission or
alleged statement or omission, and any other equitable considerations
appropriate in the circumstances. The parties agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the first sentence of this
paragraph (e). Notwithstanding any other provision of this paragraph (e), no
Participant shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation or net
proceeds on the sale of Securities received by such Participant in connection
with the sale of the Securities, less the aggregate amount of any damages that
such Participant has otherwise been required to pay by reason of the untrue or
alleged untrue statements or the omissions or alleged omissions to state a
material fact, and no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (e), each person, if any, who
controls a Participant within the meaning of Section 15 of the Act or Section 20
of the Exchange Act shall have the same rights to contribution as the
Participants, and each director and officer of the Issuer and the Guarantors and
each person, if any, who controls the Issuer and the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
shall have the same rights to contribution as the Issuer.

 

  9. Rule 144A

The Issuer covenants and agrees that it will use reasonable best efforts to file
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the SEC thereunder in a timely
manner in accordance with the requirements of the Securities Act and the
Exchange Act and, if at any time the Issuer is not required to file such
reports, the Issuer will, upon the request of any Holder or beneficial owner of
Registrable Securities, make available such information necessary to permit
sales pursuant to Rule 144A. The Issuer further covenants and agrees, for so
long as any Registrable Securities remain outstanding that it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144A unless the Issuer is then
subject to Section 13 or 15(d) of the Exchange Act and reports filed thereunder
satisfy the information requirements of Rule 144A then in effect.

 

  10. Underwritten Registrations

The Issuer shall not be required to assist in an underwritten offering unless
requested by the Holders of a majority in aggregate principal amount of the
Registrable Securities. If any of the Registrable Securities covered by any
Shelf Registration are to be sold in an underwritten offering, the underwriters
and managers that will manage the offering will be selected by the Holders of a
majority in aggregate principal amount of such Registrable Securities included
in such offering and shall be reasonably acceptable to the Issuer.

No Holder of Registrable Securities may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 

  11. Miscellaneous

(a) No Inconsistent Agreements. The Issuer has not as of the date hereof, and
the Issuer shall not, after the date of this Agreement, enter into any agreement
with respect to any of its securities

 

-20-



--------------------------------------------------------------------------------

that is inconsistent with the rights granted to the Holders of Registrable
Securities in this Agreement or otherwise conflicts with the provisions hereof.
The rights granted to the Holders hereunder do not in any way conflict with and
are not inconsistent with the rights granted to the holders of the Issuer other
issued and outstanding securities under any such agreements. The Issuer will not
enter into any agreement with respect to any of its securities which will grant
to any Person “piggy-back” registration rights with respect to any Registration
Statement.

(b) Adjustments Affecting Registrable Securities. The Issuer shall not, directly
or indirectly, take any action with respect to the Registrable Securities as a
class that would adversely affect the ability of the Holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, otherwise than with the prior written
consent of (i) the Issuer, and (ii) (a) the Holders of not less than a majority
in aggregate principal amount of the then outstanding Registrable Securities and
(b) in circumstances that would adversely affect the Participating
Broker-Dealers, the Participating Broker-Dealers holding not less than a
majority in aggregate principal amount of the Exchange Notes held by all
Participating Broker-Dealers; provided, however, that Section 8 and this
Section 11(c) may not be amended, modified or supplemented without the prior
written consent of each Holder and each Participating Broker-Dealer (including
any person who was a Holder or Participating Broker-Dealer of Registrable
Securities or Exchange Securities, as the case may be, disposed of pursuant to
any Registration Statement) affected by any such amendment, modification or
supplement. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Registrable Securities whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect, impair, limit or compromise the rights of other Holders of Registrable
Securities may be given by Holders of at least a majority in aggregate principal
amount of the Registrable Securities being sold pursuant to such Registration
Statement.

(d) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, next-day air courier or facsimile:

(i) if to a Holder of the Registrable Securities or any Participating
Broker-Dealer, at the most current address of such Holder or Participating
Broker-Dealer, as the case may be, set forth on the records of the registrar
under the Indenture, with a copy in like manner to the Dealer Managers;

(ii) if to the Dealer Managers, at the addresses specified in the Dealer Manager
Agreement;

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Facsimile No.: (212) 269-5420

Attention: Ann Makich, Esq.

 

-21-



--------------------------------------------------------------------------------

(iii) if to the Issuer, at the address as follows:

First Data Corporation

6200 South Quebec Street

Greenwood Village, Colorado 80111

Fax No.: (303) 889-6615

Attention: General Counsel

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Ave.

New York, New York 10017

Facsimile No.: (212) 455-2502

Attention: Richard Fenyes, Esq.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; one Business Day after being
timely delivered to a next-day air courier; and upon written confirmation, if
sent by facsimile.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto, the
Holders and the Participating Broker-Dealers; provided, however, that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Dealer Manager
Agreement or the Indenture.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HEREBY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

-22-



--------------------------------------------------------------------------------

(j) Notes Held by the Issuer or Its Affiliates. Whenever the consent or approval
of Holders of a specified percentage of Registrable Securities is required
hereunder, Registrable Securities held by the Issuer or its affiliates (as such
term is defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

(k) Third-Party Beneficiaries. Holders of Registrable Securities and
Participating Broker-Dealers are intended third-party beneficiaries of this
Agreement, and this Agreement may be enforced by such Persons.

(l) Entire Agreement. This Agreement, together with the Dealer Manager Agreement
and the Indenture, is intended by the parties as a final and exclusive statement
of the agreement and understanding of the parties hereto in respect of the
subject matter contained herein and therein and any and all prior oral or
written agreements, representations, or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Holders on the one hand
and the Issuer on the other, or between or among any agents, representatives,
parents, subsidiaries, affiliates, predecessors in interest or successors in
interest with respect to the subject matter hereof and thereof are merged herein
and replaced hereby.

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Very truly yours, FIRST DATA CORPORATION By:  

 

  Name:   Title:

 

-24-



--------------------------------------------------------------------------------

 

 

The following entities, each as Guarantor: BANKCARD INVESTIGATIVE GROUP INC.
BUYPASS INCO CORPORATION CALL INTERACTIVE HOLDINGS LLC CARDSERVICE
INTERNATIONAL, LLC CESI HOLDINGS, INC. CONCORD COMPUTING CORPORATION CONCORD
CORPORATE SERVICES, INC. CONCORD EFS FINANCIAL SERVICES, INC. CONCORD EFS, INC.
CONCORD EMERGING TECHNOLOGIES, INC. CONCORD EQUIPMENT SALES, INC. CONCORD
FINANCIAL TECHNOLOGIES, INC. CONCORD ONE, LLC CONCORD PAYMENT SERVICES, INC.
CONCORD PROCESSING, INC. CONCORD TRANSACTION SERVICES, LLC CTS HOLDINGS, LLC
CTS, INC. DW HOLDINGS, INC. EFS TRANSPORTATION SERVICES, INC. EPSF CORPORATION
FDC INTERNATIONAL INC. FDFS HOLDINGS, LLC FDGS GROUP LLC FDR IRELAND LIMITED FDR
MISSOURI INC. FDR SIGNET INC. FDS HOLDINGS INC. FIRST DATA AVIATION LLC FIRST
DATA COMMERCIAL SERVICES HOLDINGS, INC. FIRST DATA COMMUNICATIONS CORPORATION
FIRST DATA EC, LLC FIRST DATA GOVERNMENT SOLUTIONS, INC. FIRST DATA GOVERNMENT
SOLUTIONS, LP FIRST DATA LATIN AMERICA INC. FIRST DATA MERCHANT SERVICES
CORPORATION FIRST DATA MERCHANT SERVICES NORTHEAST, LLC FIRST DATA MERCHANT
SERVICES SOUTHEAST, L.L.C. FIRST DATA MOBILE HOLDINGS, INC. FIRST DATA PAYMENT
SERVICES, LLC FIRST DATA REAL ESTATE HOLDINGS L.L.C. FIRST DATA RESOURCES, LLC
FIRST DATA RETAIL ATM SERVICES L.P. FIRST DATA SECURE LLC FIRST DATA SOLUTIONS
INC. FIRST DATA TECHNOLOGIES, INC. FIRST DATA VOICE SERVICES FSM SERVICES INC.

 

-25-



--------------------------------------------------------------------------------

 

FUNDSXPRESS, INC.

FUNDSXPRESS FINANCIAL NETWORK, INC.

FX SECURITIES, INC.

GIFT CARD SERVICES, INC.

H & F SERVICES, INC.

IDLOGIX, INC.

INSTANT CASH SERVICES, LLC

LINKPOINT INTERNATIONAL, INC.

LOYALTYCO LLC

MAS INCO CORPORATION

MAS OHIO CORPORATION

MONEY NETWORK FINANCIAL, LLC

NATIONAL PAYMENT SYSTEMS INC.

NEW PAYMENT SERVICES, INC.

NPSF CORPORATION

PAYPOINT ELECTRONIC PAYMENT SYSTEMS, LLC

PAYSYS INTERNATIONAL, INC.

REMITCO LLC

SAGEBRUSH HOLDINGS LLC

SIZE TECHNOLOGIES, INC.

STAR NETWORKS, INC.

STAR PROCESSING, INC.

STAR SYSTEMS ASSETS, INC.

STAR SYSTEMS, INC.

STAR SYSTEMS, LLC

STRATEGIC INVESTMENT ALTERNATIVES LLC

TASQ LLC

TASQ TECHNOLOGY, INC.

TELECHECK INTERNATIONAL, INC.

TELECHECK PITTSBURGH/WEST VIRGINIA, INC.

TRANSACTION SOLUTIONS, LLC

UNIFIED MERCHANT SERVICES

VALUELINK, LLC

By:  

 

  Name:   Stanley J. Andersen   Title:   Vice President and Assistant Secretary

 

-26-



--------------------------------------------------------------------------------

 

The following entities, each as Guarantor: FIRST DATA CAPITAL, INC.
FIRST DATA CARD SOLUTIONS, INC.
GRATITUDE HOLDINGS LLC By:  

 

  Name:   Stanley J. Andersen   Title:   President

 

-27-



--------------------------------------------------------------------------------

 

FDR LIMITED, as Guarantor By:  

 

  Name:   Rosalind Rayman   Title:   Secretary

 

-28-



--------------------------------------------------------------------------------

 

TELECHECK SERVICES, INC., as Guarantor By:  

 

  Name:   Mark Wallin   Title:   President

 

-29-



--------------------------------------------------------------------------------

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written. CITIGROUP GLOBAL MARKETS INC.

KKR CAPITAL MARKETS LLC

HSBC SECURITIES (USA) INC.

CREDIT SUISSE SECURITIES (USA) LLC

DEUTSCHE BANK SECURITIES INC.

GOLDMAN, SACHS & CO.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO SECURITIES, LLC

By:   Citigroup Global Markets Inc. By:  

 

  Name:   Title: For itself, and as representative of the other several Dealer
Managers.



--------------------------------------------------------------------------------

SCHEDULE I

THE GUARANTORS

BANKCARD INVESTIGATIVE GROUP INC.

BUYPASS INCO CORPORATION

CALL INTERACTIVE HOLDINGS LLC

CARDSERVICE INTERNATIONAL, LLC

CESI HOLDINGS, INC.

CONCORD COMPUTING CORPORATION

CONCORD CORPORATE SERVICES, INC.

CONCORD EFS FINANCIAL SERVICES, INC.

CONCORD EFS, INC.

CONCORD EMERGING TECHNOLOGIES, INC.

CONCORD EQUIPMENT SALES, INC.

CONCORD FINANCIAL TECHNOLOGIES, INC.

CONCORD ONE, LLC

CONCORD PAYMENT SERVICES, INC.

CONCORD PROCESSING, INC.

CONCORD TRANSACTION SERVICES, LLC

CTS HOLDINGS, LLC

CTS, INC.

DW HOLDINGS, INC.

EFS TRANSPORTATION SERVICES, INC.

EPSF CORPORATION

FDC INTERNATIONAL INC.

FDFS HOLDINGS, LLC

FDGS GROUP LLC

FDR IRELAND LIMITED

FDR MISSOURI INC.

FDR SIGNET INC.

FDS HOLDINGS INC.

FIRST DATA AVIATION LLC

FIRST DATA COMMERCIAL SERVICES HOLDINGS, INC.

FIRST DATA COMMUNICATIONS CORPORATION

FIRST DATA EC, LLC

FIRST DATA GOVERNMENT SOLUTIONS, INC.

FIRST DATA GOVERNMENT SOLUTIONS, LP

FIRST DATA LATIN AMERICA INC.

FIRST DATA MERCHANT SERVICES CORPORATION

FIRST DATA MERCHANT SERVICES NORTHEAST, LLC

FIRST DATA MERCHANT SERVICES SOUTHEAST, L.L.C.

FIRST DATA MOBILE HOLDINGS, INC.

FIRST DATA PAYMENT SERVICES, LLC

FIRST DATA REAL ESTATE HOLDINGS L.L.C.

FIRST DATA RESOURCES, LLC

FIRST DATA RETAIL ATM SERVICES L.P.

FIRST DATA SECURE LLC

FIRST DATA SOLUTIONS INC.

 

-2-



--------------------------------------------------------------------------------

FIRST DATA TECHNOLOGIES, INC.

FIRST DATA VOICE SERVICES

FSM SERVICES INC.

FUNDSXPRESS, INC.

FUNDSXPRESS FINANCIAL NETWORK, INC.

FX SECURITIES, INC.

GIFT CARD SERVICES, INC.

H & F SERVICES, INC.

IDLOGIX, INC.

INSTANT CASH SERVICES, LLC

LINKPOINT INTERNATIONAL, INC.

LOYALTYCO LLC

MAS INCO CORPORATION

MAS OHIO CORPORATION

MONEY NETWORK FINANCIAL, LLC

NATIONAL PAYMENT SYSTEMS INC.

NEW PAYMENT SERVICES, INC.

NPSF CORPORATION

PAYPOINT ELECTRONIC PAYMENT SYSTEMS, LLC

PAYSYS INTERNATIONAL, INC.

REMITCO LLC

SAGEBRUSH HOLDINGS LLC

SIZE TECHNOLOGIES, INC.

STAR NETWORKS, INC.

STAR PROCESSING, INC.

STAR SYSTEMS ASSETS, INC.

STAR SYSTEMS, INC.

STAR SYSTEMS, LLC

STRATEGIC INVESTMENT ALTERNATIVES LLC

TASQ LLC

TASQ TECHNOLOGY, INC.

TELECHECK INTERNATIONAL, INC.

TELECHECK PITTSBURGH/WEST VIRGINIA, INC.

TRANSACTION SOLUTIONS, LLC

UNIFIED MERCHANT SERVICES

VALUELINK, LLC

FIRST DATA CAPITAL, INC.

FIRST DATA CARD SOLUTIONS, INC.

GRATITUDE HOLDINGS LLC

FDR LIMITED

TELECHECK SERVICES, INC.

 

-3-